         Case 1:17-cv-10092-ADB Document 90 Filed 12/14/20 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                   *
    SCALLOP IMAGING, LLC,                          *
                                                   *
                Plaintiff,                         *
                                                   *
                                                           Civil Action No. 17-cv-10092-ADB
                v.                                 *
                                                   *
    VISION TECHNOLOGIES, INC.,                     *
                                                   *
                Defendant.                         *

                     MEMORANDUM AND ORDER ON DEFENDANT’S
                        MOTION FOR SUMMARY JUDGMENT

BURROUGHS, D.J.

        Plaintiff Scallop Imaging, LLC (“Scallop”) brings this action against Defendant Vision

Technologies, Inc. (“Vision”), alleging that Vision’s subsidiary, Blackhawk Imaging LLC

(“Blackhawk”), 1 breached multiple agreements with Scallop and that the corporate veil should

be pierced to permit recovery from Vision. [ECF No. 28 ¶¶ 1–6, 54–62]. Currently before the

Court is Vision’s motion for summary judgment. [ECF No. 79]. Vision moves for summary

judgment on two issues: first, that the Court does not have personal jurisdiction over it and

second, that the Court should not allow the corporate veil to be pierced. See generally [ECF No.

80]. For the reasons set forth below, Vision’s motion, [ECF No. 79], is DENIED.




1
 Because Blackhawk is bankrupt, the parties stipulated to its dismissal from the case. [ECF No.
86].
         Case 1:17-cv-10092-ADB Document 90 Filed 12/14/20 Page 2 of 10




I.     FACTUAL BACKGROUND

       Except as otherwise noted, the following facts are undisputed. 2 Vision is a Delaware

corporation with its principal place of business in Arkansas. 3 [ECF No. 84 at 1 (“RSMUF”)].

Vision builds ruggedized camera systems and sells them to the military, military contractors, and

heavy industrial corporations. [Id. at 2]. 4 Scallop is a Massachusetts limited liability company

with its principal place of business in Massachusetts. [ECF No. 28 ¶ 7; ECF No. 55 ¶ 7

(admission)]. Scallop and Vision had a business relationship whereby Scallop re-sold Vision’s

products under its own name and branding. [ECF No. 28 ¶ 17; ECF No. 55 ¶ 17 (admission)].

       On March 20, 2015, Vision and Scallop executed a letter of intent regarding a potential

transaction that would involve Vision purchasing Scallop’s assets. [ECF No. 83-4]. On March

26, 2015, Vision created Blackhawk to be the entity that would purchase substantially all of

Scallop’s assets. [RSMUF at 2; ECF No. 28 ¶ 17; ECF No. 55 ¶ 17 (admission); ECF No. 83-5

(Delaware state certificate of formation dated March 26, 2015)]. When Vision created

Blackhawk, it did not contribute any capital. [ECF No. 83-1 at 16]. Blackhawk purchased


2
 The Court draws the facts primarily from Scallop’s response to Vision’s statement of material
undisputed facts, [ECF No. 84 (“RSMUF”)]. It also draws facts from Scallop’s Amended
Complaint, [ECF No. 28], to the extent Scallop’s allegations were admitted to by Vision in its
answer, [ECF No. 55]. See Pruco Life Ins. V. Wilmington Trust Co., 721 F.3d 1, 11 (1st Cir.
2013) (noting that an admission of a factual allegation is a binding judicial admission).
Additionally, the Court is not limited to materials cited by the parties and may consider any
materials in the record. Fed. R. Civ. P. 56(c)(3).
3
  Vision has averred that its principal place of business is both Delaware and Arkansas.
Compare [RSMUF at 1 (“Vision Tech is a Delaware corporation with a principal place of
business in Delaware.”)], with [id. (“Vision Tech has always had its principal place of business
in Arkansas.”)]. This is likely a clerical error and, in any event, the parties do not contest that
Vision’s principal place of business is a state other than Massachusetts.
4
 Vision maintains that it sells cameras only to the military and military contractors though
Scallop asserts that Vision also sells cameras to heavy industrial corporations. See [RSMUF at
2].


                                                  2
         Case 1:17-cv-10092-ADB Document 90 Filed 12/14/20 Page 3 of 10




Scallop’s assets on April 21, 2015. [ECF No. 28-2]. Vision was not a party to the asset purchase

agreement or to any of the subsequent related agreements between Scallop and Blackhawk. 5

[RSMUF at 2].

       Until July 2015, Blackhawk was wholly owned by Vision. [RSMUF at 2]. In July 2015,

Vision transferred 75% of its interest in Blackhawk to individuals associated with Vision,

retaining the remaining 25%. [Id.]. Blackhawk has seven shareholders, and Vision has more

than one hundred, but there is significant overlap. [Id.]; compare [ECF No. 83-6 at 2 (listing

Blackhawk’s owners)], with [ECF No. 83-1 at 5 (listing Vision’s owners)]. Robert Lee

Thompson, Sr. (“Thompson Sr.”) is Vision’s President and Chairman and has run Vision

throughout its existence. [ECF No. 83-1 at 5; ECF No. 89 ¶ 4 (“Thompson Aff.”)].

Thompson Sr. also served as Blackhawk’s initial President, and as one of two original board

members, but left the company relatively quickly after it was formed. [RSMUF at 3]. The

parties dispute when exactly Thompson Sr. stopped working at Blackhawk. 6 After

Thompson Sr. left Blackhawk, it was run by Harvey Weiss, as CEO, and Thompson Sr.’s son,


5
  As part of the asset purchase agreement, Scallop loaned Blackhawk $700,000. [ECF No. 28
¶ 18; ECF No. 55 ¶ 18 (admission)]. The $700,000 was split into two loans, one for $100,00 and
one for $600,000. [ECF No. 28 ¶ 18; ECF No. 55 ¶ 18 (admission)]. Blackhawk was supposed
to repay the loans on May 31, 2015 and June 30, 2015, respectively, but did not do so. [ECF No.
28 ¶ 19; ECF No. 55 ¶ 19 (admission)]. In October 2015, Scallop and Blackhawk entered into a
forbearance agreement, consolidating the two outstanding loans into a new promissory note,
which required Blackhawk to pay back the $700,000 (plus additional charges) in installments
starting in March 2016 and continuing until June 2017. [ECF No. 28 ¶¶ 20–22; ECF No. 55
¶¶ 20–22 (admissions)]. Subsequently, Scallop and Blackhawk entered into a settlement
agreement whereby Blackhawk was obligated to make a payment of $27,500 up front and then
monthly payments of $88,000. [ECF No. 28 ¶¶ 24–25; ECF No. 55 ¶¶ 24–25 (admissions)].
Other than the upfront payment, Blackhawk has not made any payments under the settlement
agreement. [ECF No. 28 ¶ 27; ECF No. 55 ¶ 27 (admission)].
6
 Whereas Vision maintains that Thompson Sr. was no longer a Blackhawk employee when
Blackhawk purchased Scallop’s assets on April 21, 2015, Scallop maintains that he was
Blackhawk’s President and CEO when the purchase took place. [RSMUF at 3–4].


                                                3
         Case 1:17-cv-10092-ADB Document 90 Filed 12/14/20 Page 4 of 10




Robert Lee Thompson, Jr. (“Thompson Jr.”), as President and COO. 7 [Id. at 4–5]. Weiss had

been a director of Vision but resigned from that position when Blackhawk purchased Scallop’s

assets and has not held a position at Vision since, though he is a shareholder. [Id. at 5]. As to

Thompson Jr., the parties dispute his involvement with Vision after Blackhawk was formed. 8

[Id.]. The two companies shared office space for Blackhawk’s first year and a half, but in

September 2016, Blackhawk moved to its own location. [Id. at 6; ECF No. 83-1 at 10]. While

sharing office space, the companies maintained separate working areas, but it is unclear whether

Blackhawk paid any rent or had a separate lease. [RSMUF at 6; ECF No. 83-1 at 10].

II.    PROCEDURAL BACKGROUND

       On January 20, 2017, Scallop filed its complaint against Vision, Blackhawk, and various

trustee banks. [ECF No. 1]. Scallop amended its complaint on March 13, 2017. [ECF No. 28].

Blackhawk answered the amended complaint, but Vision filed a motion to dismiss for lack of

personal jurisdiction and for failure to state a claim. [ECF No. 35]. On March 22, 2018, the

Court denied Vision’s motion, noting that although Scallop had met its burden at the motion to

dismiss stage, Vision could renew its arguments later in the litigation. [ECF No. 52 at 13 n.2].

On October 9, 2018, Blackhawk filed for Chapter 7 bankruptcy in the United States Bankruptcy

Court for the Western District of Arkansas. See [ECF No. 72]. The Court stayed the action as to

Blackhawk but permitted discovery as to Vision to continue. [ECF No. 77]. On April 22, 2019,

Vision filed the instant motion, [ECF No. 79], and on May 13, 2019, Scallop opposed, [ECF No.

83]. On September 25, 2020, the parties informed the Court that Blackhawk’s bankruptcy


7
 Thompson Sr. and Thompson Jr. were estranged around the time that Blackhawk was formed
but later reconciled. [ECF No. 89 ¶¶ 7, 20].
8
 Vision asserts that Thompson Jr. was nominally a Vice President at Vision but provided no
services and was not paid, but Scallop claims that he did provide services. [RSMUF at 5].


                                                 4
           Case 1:17-cv-10092-ADB Document 90 Filed 12/14/20 Page 5 of 10




terminated in November 2019 and stipulated to Blackhawk’s dismissal from the action. [ECF

No. 86].

III.   LEGAL STANDARD

       Summary judgment is appropriate where the moving party can show that “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). “[A]n issue is ‘genuine’ if it ‘may reasonably be resolved in favor

of either party.’” Robinson v. Cook, 863 F. Supp. 2d 49, 60 (D. Mass. 2012) (alteration in

original) (quoting Vineberg v. Bissonnette, 548 F.3d 50, 56 (1st Cir. 2008)). “A fact is material

if its resolution might affect the outcome of the case under the controlling law.” Cochran v.

Quest Software, Inc., 328 F.3d 1, 6 (1st Cir. 2003) (citation omitted). Thus, “[a] genuine issue

exists as to such a fact if there is evidence from which a reasonable trier could decide the fact

either way.” Id. (citation omitted). By invoking summary judgment, “the moving party in effect

declares that the evidence is insufficient to support the nonmoving party’s case.” United States

v. Plat 20, Lot 17, Great Harbor Neck, 960 F.2d 200, 204 (1st Cir. 1992) (citing Celotex Corp.

v. Catrett, 477 U.S. 317, 325 (1986)).

       “To succeed in showing that there is no genuine dispute of material fact, the moving

party must . . . ‘affirmatively produce evidence that negates an essential element of the

non-moving party’s claim,’ or, using ‘evidentiary materials already on file . . . demonstrate that

the non-moving party will be unable to carry its burden of persuasion at trial.’” Ocasio-

Hernández v. Fortuño-Burset, 777 F.3d 1, 4–5 (1st Cir. 2015) (quoting Carmona v. Toledo, 215

F.3d 124, 132 (1st Cir. 2000)). Conversely, “[t]o defeat a properly supported motion for

summary judgment, the nonmoving party must establish a trial-worthy issue by presenting

enough competent evidence to enable a finding favorable to the nonmoving party.” ATC Realty,

LLC v. Town of Kingston, N.H., 303 F.3d 91, 94 (1st Cir. 2002) (internal quotation marks and

                                                  5
           Case 1:17-cv-10092-ADB Document 90 Filed 12/14/20 Page 6 of 10




citation omitted). That is, the nonmoving party must set forth specific, material evidence

showing that there is a genuine disagreement as to some material fact. Plat 20, Lot 17, Great

Harbor Neck, 960 F.2d at 204 (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48

(1986)).

       In reviewing the record, the Court “must take the evidence in the light most flattering to

the party opposing summary judgment, indulging all reasonable inferences in that party’s

favor.” Cochran, 328 F.3d at 6 (citation omitted). The First Circuit has noted that this review “is

favorable to the nonmoving party, but it does not give him a free pass to trial.” Hannon v.

Beard, 645 F.3d 45, 48 (1st Cir. 2011). “The factual conflicts upon which he relies must be both

genuine and material[,]” Gomez v. Stop & Shop Supermarket Co., 670 F.3d 395, 397 (1st Cir.

2012), and the Court may discount “conclusory allegations, improbable inferences, and

unsupported speculation.” Cochran, 328 F.3d at 6 (quoting Medina-Munoz v. R.J. Reynolds

Tobacco Co., 896 F.2d 5, 8 (1st Cir. 1990)).

IV.    DISCUSSION

       Vision argues that the Court does not have general or specific personal jurisdiction over it

and that Scallop has failed to adduce evidence sufficient to permit piercing the corporate veil to

hold Vision liable for Blackhawk’s contractual breaches. See generally [ECF No. 80]. Scallop

counters that because Vision and Blackhawk were alter egos, the corporate veil should be

pierced and, for that reason, the Court can exercise personal jurisdiction over Vision by virtue of

the fact that it could (and did) exercise personal jurisdiction over Blackhawk. See generally

[ECF No. 83].

       “Ordinarily, courts respect the legal independence of a corporation and its subsidiary

when determining if a court’s jurisdiction over the offspring begets jurisdiction over the parent.”

United Elec., Radio and Mach. Workers of Am. v. 163 Pleasant Street Corp., 960 F.2d 1080,

                                                 6
         Case 1:17-cv-10092-ADB Document 90 Filed 12/14/20 Page 7 of 10




1091 (1st Cir. 1992). “But, the ‘presumption of corporate separateness [may] be overcome by

clear evidence that the parent in fact controls the activities of the subsidiary.’” Id. (alteration in

original) (quoting Escude Cruz v. Ortho Pharm. Corp., 619 F.2d 902, 905 (1st Cir. 1980)).

“Since the essence of personal jurisdiction is to bring responsible parties before the court, a

corporation which is actually responsible for its subsidiary’s decision to undertake instate

activities should, in all fairness, be within the state courts’ jurisdictional reach.” Donatelli v.

Nat’l Hockey League, 893 F.2d 459, 466 (1st Cir. 1990).

        In sum, if the corporate veil can be pierced, the Court can exercise personal jurisdiction

over Vision so long as it could exercise personal jurisdiction over Blackhawk. See Medici v.

Lifespan Corp., 239 F. Supp. 3d 355, 371–72 (D. Mass. 2017). Because the Court has already

found that Blackhawk is subject to the Court’s jurisdiction, see [ECF No. 52 at 8–9 (finding that

Blackhawk was subject to the Court’s jurisdiction because (1) it consented to litigating in

Massachusetts by virtue of contractual forum selection clauses, (2) it admitted that it was subject

to the Court’s jurisdiction in its answer, and (3) its conduct concerning the formation and breach

of its agreements with Scallop satisfies the constitutional requirements)], the only remaining

issue is whether Scallop’s veil-piercing argument can withstand Vision’s motion for summary

judgment. Put another way, the Court must decide whether Vision has demonstrated that there is

no genuine material dispute of fact and that it is entitled to a judgment as a matter of law to the

effect that the corporate veil should not be pierced. See Fed. R. Civ. P. 56(a).

        Massachusetts state law governs the veil-piercing analysis because the underlying claims

for breach of contract are governed by Massachusetts law. See Katz v. Spiniello Cos., 244 F.

Supp. 3d 237, 253 (D. Mass. 2017); see also [ECF Nos. 80, 83 (parties’ briefs citing only cases

discussing veil-piercing under Massachusetts law)].




                                                   7
         Case 1:17-cv-10092-ADB Document 90 Filed 12/14/20 Page 8 of 10




       In Massachusetts, the standard for piercing the corporate veil is a demanding one.
       Corporations are presumed to be separate and distinct entities notwithstanding
       relationships between them. The corporate veil may be pierced only with
       reluctance and in extreme circumstances when compelled by reasons of equity.
       There are two scenarios in which the corporate form may be disregarded. The first
       is when there is active and direct participation by the representatives of one
       corporation, apparently exercising some form of pervasive control, in the activities
       of another and there is some fraudulent or injurious consequence of the
       inter-corporate relationship. The second is when there is a confused intermingling
       of activity of two or more corporations engaged in a common enterprise with
       substantial disregard of the separate nature of the corporate entities, or serious
       ambiguity about the manner and capacity in which the various corporations and
       their respective representatives are acting. Courts considering whether to allow the
       piercing of the corporate veil consider twelve factors:
           (1) common ownership; (2) pervasive control; (3) confused intermingling
           of business assets; (4) thin capitalization; (5) nonobservance of corporate
           formalities; (6) absence of corporate records; (7) no payment of dividends;
           (8) insolvency at the time of the litigated transaction; (9) siphoning away of
           corporation’s funds by dominant shareholder; (10) nonfunctioning of
           officers and directors; (11) use of the corporation for transactions of the
           dominant shareholders; and (12) use of the corporation in promoting fraud.
       The factors are not formulaically added together, but rather, are considered in their
       totality based on the facts presented.

Medici, 239 F. Supp. 3d at 372 (internal citations and quotation marks omitted).

       Vision argues that Scallop knowingly entered into a transaction with Blackhawk alone,

did not bargain for a Vision guaranty, and that the Court should not rewrite Scallop’s contracts

with Blackhawk to add one. [ECF No. 80 at 12]. As to corporate separateness, Vision notes that

(1) Thompson Sr., who ran Vision, and Thompson Jr., who ran Blackhawk with Weiss, were

estranged, undercutting any notion of pervasive control, (2) “the two companies operated

separately, sold separate products, had largely different officers, and did not commingle assets,”

and (3) Vision never used or benefitted from Blackhawk’s acquisition of Scallop’s assets. [Id. at

14].

       Notwithstanding Vision’s arguments, Scallop has presented enough competent evidence

to establish disputed material facts concerning its veil-piercing argument that will have to be



                                                 8
         Case 1:17-cv-10092-ADB Document 90 Filed 12/14/20 Page 9 of 10




resolved by a factfinder rather than by summary judgment. See ATC Realty, 303 F.3d at 94.

Specifically, Thompson Sr., who was Vision’s Federal Rule of Civil Procedure 30(b)(6)

corporate representative, testified (or, at the very least, acknowledged the existence and

authenticity of documents demonstrating) that: (1) Vision and Scallop executed a letter of intent

on March 20, 2015 regarding a potential transaction whereby Vision would purchase Scallop’s

assets, [ECF No. 83-1 at 15; ECF No. 83-4]; (2) rather than execute the transaction as initially

contemplated, based on the advice of lawyers and other advisors, on March 26, 2015, Vision

created Blackhawk specifically to purchase Scallop’s assets because “it would be the best

decision to have an acquisition company,” [ECF No. 83-1 at 6; id. at 7; ECF No. 83-5 at 2];

(3) Blackhawk was Vision’s wholly owned subsidiary when it was formed and when it acquired

Scallop’s assets, [ECF No. 83-1 at 7; RSMUF at 2]; (4) except for paying the administrative fee

required to create Blackhawk as a valid legal entity, Vision, Blackhawk’s sole owner at the time,

did not inject Blackhawk with any capital, [ECF No. 83-1 at 7–8, 16]; (5) Blackhawk purchased

Scallop’s assets, [id. at 6–7]; (6) there was significant overlap in ownership, [id. at 13];

(7) Blackhawk did not pay dividends, [id. at 17–18]; (8) multiple individuals held positions at

both Vision and Blackhawk (either simultaneously or in succession), including Thompson Sr.,

Thompson Jr., Weiss, and John Uitz, [id. at 8, 11]; and (9) for Blackhawk’s first eighteen months

in existence, it shared an office with Vision, [id. at 9]. Additionally, Vision has already admitted

that Blackhawk borrowed more than $700,000 from Scallop and paid back only a small portion

of it before eventually filing for bankruptcy. [ECF No. 28 ¶¶ 18–22, 24–25, 27; ECF No. 55

¶¶ 18–22, 24–25, 27 (admissions)].

       As such, Scallop has adduced evidence regarding at least four of the twelve factors

described in Medici (common ownership, thin capitalization, no payment of dividends, and use

of the corporation in promoting fraud) and suggesting that Vision and Blackhawk could be

                                                  9
        Case 1:17-cv-10092-ADB Document 90 Filed 12/14/20 Page 10 of 10




viewed as alter egos (i.e., shared personnel, shared office space). Although the majority of the

Medici factors may not be present here, the proper analysis is not a math equation but rather a

consideration of all the factors “in their totality.” 239 F. Supp. 3d at 372. As to use of

Blackhawk to promote fraud, fraudulent behavior includes “maintain[ing] the subsidiary to avoid

a statutory responsibility, act[ing] in a blameworthy manner, loot[ing] the subsidiary, or so

undercapitalizing the subsidiary that the latter could not reasonably have been expected to meet

its obligations.” United Elec. Workers, 960 F.3d at 1093. Here, given that Vision provided no

capital to Blackhawk, a factfinder could reasonably conclude that Vision did not expect

Blackhawk to be able to meet its obligations. 9

V.     CONCLUSION

       In sum, there is evidence in the record suggesting that Vision wished to acquire Scallop’s

assets, decided to do so by creating Blackhawk—a new entity, which shared owners, officers,

directors, employees, and offices with Vision—but did not adequately capitalize Blackhawk.

Then the undercapitalized Blackhawk defaulted on its obligations, leaving Scallop holding the

bag. From this evidence, a reasonable factfinder could conclude that the corporate veil should be

pierced. Accordingly, Vision’s motion, [ECF No. 79], is DENIED.

       SO ORDERED.

December 14, 2020                                             /s/ Allison D. Burroughs
                                                              ALLISON D. BURROUGHS
                                                              U.S. DISTRICT JUDGE



9
 The Court also notes that because Thompson Sr. testified that he made the decision to form
Blackhawk as an acquisition vehicle based on his advisors’ advice, but could not recall the
substance of that advice, see [ECF No. 83-1 at 6], a factfinder could logically infer that
Blackhawk was created so that Vision’s owners could acquire Scallop’s assets without ever
having to re-pay the loan used to buy them, which would be “act[ing] in a blameworthy manner.”
United Elec. Workers, 960 F.3d at 1093.


                                                  10
